Citation Nr: 9906122	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-09 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased (compensable) rating for a 
deviated nasal septum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from September to October 
1941, and from August 1942 to October 1945.  This matter 
comes to the Board of Veterans' Appeals (Board) from an 
August 1993 rating decision of the Department of Veterans 
Affairs (VA) Portland Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been submitted to reopen a claim of service connection 
for a deviated nasal septum.  The veteran duly appealed the 
RO determination and by June 1996 decision, the Board found 
that the claim of service connection for a deviated nasal 
septum had never been finally denied; as such, the Board 
remanded the matter to the RO for adjudication of the issue 
on the merits.  

While the case was in remand status, by January 1997 rating 
decision, the RO granted service connection for a deviated 
nasal septum, and assigned it a noncompensable evaluation, 
effective December 1, 1964.  In March 1997, the veteran's 
representative indicated that the veteran disagreed with the 
noncompensable rating assigned by the RO, as well as the 
effective date of the grant of service connection.  
Consistent with then-prevailing legal precedent, these issues 
were returned to the Board for appellate consideration.  
Holland v. Brown, 9 Vet. App. 324 (1996) (holding that an 
appeal of a service-connection claim includes all benefits 
potentially available that stem from the essential elements 
of the claim).  

By April 1997 decision, the Board denied the veteran's claim 
for an earlier effective date for an award of service 
connection for a deviated nasal septum.  The issue of 
entitlement to a compensable rating for a deviated nasal 
septum was remanded for additional development of the 
evidence.  

While the case was in remand status, the U.S. Court of 
Appeals for the Federal Circuit in Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), rejected the holding of the U.S. 
Court of Appeals for Veterans Claims (Court) (formerly U.S. 
Court of Veterans Appeals) that, for jurisdictional purposes, 
an appeal of a service connection claim includes all benefits 
potentially available that stem from the essential elements 
of the claim.  Instead, the Federal Circuit held that, for 
purposes of initiating appellate review, a Notice of 
Disagreement applies only to the element of the claim 
currently being decided, such as service-connection, and 
necessarily cannot apply to "the logically down-stream 
element of compensation level" if the service connection 
claim is subsequently granted either by the Board or on 
remand from the Board by the RO.  See Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

On July 29, 1997, the Federal Circuit issued an order 
summarily reversing and remanding the Court's decision in 
Holland.  In light of this action, the holding of the Court 
in Holland is no longer binding precedent on VA.

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  An appeal consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  In this case, the 
holding of the Federal Circuit notwithstanding, the Board 
finds that it has jurisdiction to address the issue of 
entitlement to a compensable evaluation for a deviated nasal 
septum.  Such finding is based on the following:  The Board 
accepts the March 1997 written arguments of the veteran's 
representative as a timely Notice of Disagreement with the 
January 1997 rating decision assigning a noncompensable 
evaluation for a deviated nasal septum.  The RO issued a 
Supplemental Statement of the Case with this issue in 
November 1998.  In December 1998, the veteran's 
representative again submitted written argument relative to 
this issue; the Board finds that this submission constitutes 
a timely substantive appeal.  In light of the foregoing, the 
Board finds that the issue of entitlement to a compensable 
rating for a deviated nasal septum is currently in appellate 
status.  38 C.F.R. § 20.200.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's deviated nasal septum is not shown to 
involve a 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side, nor is this 
disorder productive of marked interference with the breathing 
spaces.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a deviated 
nasal septum have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 (1996), 
as amended at 38 C.F.R. § 4.97, Diagnostic Code 6502 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to a compensable evaluation for a deviated nasal 
septum is well grounded pursuant to 38 U.S.C.A. § 5107.  This 
finding is based upon his assertions regarding the severity 
of his disability.  See Proscelle v. Derwinski, 1 Vet. App. 
629 (1992); King v. Brown, 
5 Vet. App. 19 (1993).  

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107.  Consistent with 
such duty, the Board remanded this matter in April 1997 for 
additional development of the evidence, namely, to afford the 
veteran a VA medical examination.  A review of the record 
indicates that the development requested by the Board in its 
remand has been completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Specifically, the RO scheduled (and the veteran 
attended) a VA medical examination in June 1998.  The report 
of such examination is responsive to all of the Board's April 
1997 remand questions.  

Based on the foregoing, and in light of the fact that the 
veteran has not identified any relevant outstanding evidence, 
the Board finds that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).



I.  Factual Background

The veteran's service medical records show that a deviated 
nasal septum was noted on several occasions in service.  
Following his separation from service, in September 1946 and 
December 1948, he underwent VA medical examinations.  Both of 
these reports are negative for complaints or findings 
pertaining to a deviated nasal septum.  The veteran's nose 
was found to be normal on both occasions.

The veteran was hospitalized at a VA facility in March 1953 
for treatment of a psychosomatic gastrointestinal reaction.  
An incidental finding of a deviated nasal septum to the left 
was noted, but not treated.  A March 1964 private treatment 
record shows that X-ray of the skull showed some deviation of 
the bony nasal septum to the right.

A February 1965 VA hospitalization report notes a diagnosis 
of severe, post-traumatic deviated nasal septum to the right.  
A surgical nasal reconstruction was performed.  

Private treatment records for the period of December 1971 to 
July 1983 show treatment for sinusitis, but are negative for 
complaints or findings of a deviated nasal septum.

In a September 1989 private patient questionnaire, the 
veteran reported that he had been sustained a broken nose in 
an automobile accident in 1949 and that he had undergone 
"nose surgery" in 1963.

VA outpatient treatment records for the period of October 
1990 to April 1993 show treatment for chronic sinusitis.  It 
was noted that the veteran reported that he had undergone 
"some sort" of nasal surgery in the 1970s.  A CT scan 
performed in December 1992 showed extensive sinusitis 
involving the ethmoid, spenoid, and maxillary sinuses with 
nasal polyposis.  No findings of a deviated nasal septum were 
recorded.

In a September 1996 letter, a private Ear, Nose, and Throat 
specialist indicated that he had examined the veteran earlier 
that month in connection with his complaints of "septal 
problems."  The veteran reported that he had undergone nasal 
surgery in the 1970's which helped his airway significantly.  
He stated that since that time, he had had minimal problems 
consisting of a little congestion and chronic sinus 
infections which resolved with antibiotics.  Physical 
examination showed the septum to be fairly much in the 
midline.  There was no evidence of polyps or pus.  There was 
mild nasal congestion, but the examiner indicated that such 
was normal for the veteran's age.  He indicated that there 
was no real airway obstruction.  The examiner's conclusion 
was that the veteran had a "good result" from his nasal 
septal surgery and that no treatment was indicated for the 
veteran's nasal airway or nasal septum.

By January 1997 rating decision, the RO granted service 
connection for a deviated nasal septum, effective December 1, 
1964, and assigned it a noncompensable rating, pursuant to 
Diagnostic Code 6502.  

On VA medical examination in June 1998, the veteran 
complained of recurrent sinusitis and a nasal septum 
deformity.  He reported that he had been involved in an 
automobile accident following his separation from service and 
that he had thereafter developed a nasal septal deformity.  
He stated that this deformity was ultimately treated 
surgically in the 1970s with some improvement of his airway; 
however, he complained that his sinusitis continued.  At the 
examination, the veteran was reportedly symptom-free.  
Physical examination showed approximately 60 percent 
deflection of the nasal septum to the right side and 20 to 25 
percent deviation to the left side with fair to good nasal 
airway.  There was no evidence of purulent secretions.  There 
was some dryness of the mucous membranes, but turbinates were 
not significantly engorged.  There was no tenderness to 
pressure over the maxillary or frontal sinuses.  Oral mucosa 
was normal in appearance, as was pharynx and hypopharynx.  
The neck was supple with no adenopathy or masses.  The 
impression was recurrent sinusitis/rhinitis with unrelated 
nasal septal deformity.  The examiner emphasized that the 
status post operative septoplasty with some nasal deviation 
and fair to good nasal airway was unrelated to the veteran's 
symptoms of sinusitis.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).

The veteran's service-connected residuals of a deviated nasal 
septum was initially rated by the RO under 38 C.F.R. § 4.97, 
Diagnostic Code 6502.  Under that Diagnostic Code, which 
pertains deflection of the nasal septum, a zero percent 
rating is granted for residuals of trauma with only slight 
symptoms.  A 10 percent rating is assigned where residuals of 
trauma produce marked interference with the breathing space.  
A 10 percent disability evaluation represents the highest 
schedular evaluation which can be granted for deflection of 
the nasal septum under that provision.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1996).  

Effective October 7, 1996, the Rating Schedule as it pertains 
to the respiratory system was updated and changed, including 
a revision of 38 C.F.R. § 4.97, Diagnostic Code 6502.  The 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies.  White v. Derwinski, 1 Vet. App. 519 (1991); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  As the RO has 
considered this issue under both the old and new criteria, 
and the veteran has been given notice of the amended 
provisions, the Board will proceed in applying the version of 
the regulations which are most favorable to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The revised Diagnostic Code 6502 contemplates a 10 percent 
rating for a traumatic deviation of the nasal septum with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  61 Fed.Reg. 46,728 (1996) 
(codified at 38 C.F.R. § 4.97, Diagnostic Code 6502 (1998)).  
Like the prior version of Diagnostic Code 6502, the 10 
percent rating remains the maximum assignable.  

Where, as here, the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a noncompensable rating will be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (1998).

III.  Analysis

In this case, the veteran contends that a compensable 
evaluation is warranted as his disability presents 
"ascertainable residuals of at least compensable severity."  
In compliance with the Court's decision Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Board has 
reviewed all the pertinent evidence of record with respect to 
this issue.  After a careful review, however, the Board finds 
that such evidence does not support a compensable evaluation 
for residuals of a deviated nasal septum under either the old 
or revised rating criteria. 

Subjectively, the veteran has complained of difficulty 
breathing.  However, clinical findings have consistently 
shown that the veteran's nasal passages are free of any 
significant obstruction.  The veteran has complained of sinus 
symptoms, and has been diagnosed as having chronic sinusitis.  
However, service connection is not in effect for this 
disability and the medical evidence of record makes clear 
that his symptoms of sinusitis are unrelated to his post-
operative deviated nasal septum.  

As noted above, under the criteria in effect prior to October 
1996, a 10 percent disability evaluation was in order where 
there was a 50 percent obstruction of the nasal passage 
bilaterally, or a complete obstruction of the nasal passage 
on one side.  The Board finds that based on the clinical 
findings discussed more fully above, a non-compensable 
evaluation is appropriate for the veteran's deviated nasal 
septum.  

Under the recently revised criteria, a 10 percent disability 
requires marked interference with the breathing space.  As 
noted above, the clinical evidence does not show that the 
veteran's service-connected disability has resulted in 
blockage or interference with the breathing space.  The Board 
notes that while the veteran has reported difficulty in 
breathing, the evidence suggests that this difficulty may be 
the result of chronic sinusitis, a separate disorder as 
discussed above.  Accordingly, under the revised criteria, a 
non-compensable evaluation for a residual compound fracture 
of the nose with a septectomy would also be in order.

In reaching this decision, the Board has considered the 
complete history of the veteran's residual of a deviated 
nasal septum, as well as the current clinical manifestations 
of this disability and their effects on his earning capacity.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1, 4.2, and 4.41 (1998).  The Board finds no other 
potentially applicable rating code which would afford a 
higher rating.  

Specifically, loss of part of the nose, or scars exposing 
both nares, is rated 30 percent disabling.  38 C.F.R. § 4.97, 
Diagnostic Code 6504.  The revised version of Diagnostic Code 
6504 provides substantially similar criteria.  Since the 
veteran currently is not shown to have any of these symptoms, 
however, rating the condition under Diagnostic Code 6504 is 
not appropriate.  In short, the medical evidence as 
previously discussed does not show that the veteran's 
symptoms more nearly approximate a compensable rating.  

In reaching this decision, the Board finds (as did the RO), 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1998).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his disability has resulted in marked 
interference with his employment or has necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107 are not 
applicable.  


ORDER

A compensable evaluation for a deviated nasal septum is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

- 10 -


- 1 -


